Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim1, the phrase "…disposed at the ferrite plate…" (emphasis added) renders the claim indefinite because it is unclear what the applicant means by the limitation. The examiner explains that the phrase could be interpreted to mean above, below, beside, proximate, neighboring.,..etc. The examiner asks the applicant to amend the claim to reflect the applicant’s invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIYAMA (US 2017/0187243 A1, hereinafter SUGIYAMA) in view of YUASA (JP 2016-103612, hereinafter YUASA).

    PNG
    media_image1.png
    589
    542
    media_image1.png
    Greyscale

                                 
    PNG
    media_image2.png
    454
    424
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    288
    762
    media_image3.png
    Greyscale

As per claim 1, SUGIYAMA discloses a wireless charging pad (See Fig.1, Item#240) comprising: 
a ferrite plate (See Fig.3, Item#246 and Par.66, disclose a ferrite plate comprising a plurality of ferrite cores);
a coil  (See Figs.1 and 3, Item#242) disposed at the ferrite plate (See Fig.3, Item#246 and Par.66, disclose a ferrite plate comprising a plurality of ferrite cores); and 
a resonance tank comprising a capacitor (See Figs.2 and 3, Item#244 and Par., the flat type capacitor being configured to reduce an impedance of the coil (See Fig.2 and Par.61, disclose the capacitor is connected in series with the coil, the result would be reduction in the coil impedance). However SUGIYAMA does not disclose the capacitor is a flat type capacitor.
YUASA discloses a wireless power charging unit comprising a flat type capacitor connected to a transmission coil (See Fig.2, Items#12 and 21 and Par.24, disclose a coil 21 placed on a ferrite plate 210, also see Par.38, disclose the support members comprising holes or notches to allow for cables to connect the different electrical components such as the power devices 23, the coil 21 and the capacitor 12/22).


As per claim 2, SUGIYAMA and YUASA disclose the wireless charging pad of claim 1 as discussed above, wherein the flat type capacitor is disposed vertically below the ferrite plate (See SUGIYAMA, Fig.3, Item#244 and Pars.61 and 66, disclose a capacitor connected in series with the coil 242 and placed below the ferrite core 246).

As per claim 3, SUGIYAMA and YUASA disclose the wireless charging pad of claim 2 as discussed above, wherein the ferrite plate defines a hole that penetrates a top surface of the ferrite plate and a bottom surface of the ferrite plate, and wherein the flat type capacitor is electrically connected with the coil by a first wire inserted through the hole (See SUGIYAMA, Par.61 and 66, disclose a coil placed above the ferrite core and a capacitor placed below the ferrite core and that the coil and the capacitor are connected in series, also see Fig.2, Items#12 and 21 and Par.24, disclose a coil 21 placed on a ferrite plate 210, also see YUASA, Par.38, disclose the support members comprising holes or notches to allow for cables to connect the different electrical components such as the power devices 23, the coil 21 and the capacitor 12/22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of SUGIYAMA with that of YUASA by adding holes to the ferrite plate for the benefit of allowing connecting wires between the coil and the capacitor for the benefit of reducing the length of the wires.

.

Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIYAMA in view of AHN et al. (US 2016/0126917 A1, hereinafter AHN).
As per claim 11 SUGIYAMA discloses a wireless charging pad (See Fig.1, Item#240) comprising: 
a first ferrite plate disposed at a first layer of the wireless charging pad (See Fig.3, Item#246 and Par.66, disclose a ferrite plate comprising a plurality of ferrite cores);; and a coil that is wound around the first ferrite plate (See Figs.1 and 3, Item#242, also see Fig.3, Item#246 and Par.66, disclose a ferrite plate comprising a plurality of ferrite cores). However SUGIYAMA does not disclose a second ferrite plate disposed at a second layer of the wireless charging pad, the second ferrite plate being disposed vertically above or below the first ferrite plate or that the first ferrite plate is disposed vertically above or below the second ferrite plate.
AHN discloses a multi-layer electronic component comprising a plurality of ferrite plates and wherein a second ferrite plate disposed at a second layer of the wireless charging pad, the second ferrite plate being disposed vertically above or below the first ferrite plate or that the first ferrite plate is disposed vertically above or below the second ferrite plate (See Fig.2, 
SUGIYAMA and AHN are analogous art since they both deal with electronic components structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention SUGIYAMA with that of AHN by replacing the single ferrite layer with a multi-layered structure for the benefit of enhancing the electromagnetic induction properties of the charging coil.	
As per claims 12-13, SUGIYAMA and AHN disclose the wireless charging pad of claim 11 as discussed above, wherein at least a part of the second ferrite plate is in contact with at least a part of the first ferrite plate (See AHN, Fig.2, and Pars.54-55, disclose a plurality of vias through a connection is made between the different ferrite layers).

As per claim 14, SUGIYAMA and AHN disclose the wireless charging pad of claim 11 as discussed above, wherein the second ferrite plate defines an accommodation space configured to accommodate an electronic component (See AHN, discloses L and C1-C2, disposed between the ferrite plates).

As per claim 15, SUGIYAMA and AHN disclose the wireless charging pad of claim 14 as discussed above, wherein at least a part of the first ferrite plate overlaps with the accommodation space (See AHN, Fig.2, Items#111 and C1,C2, disclose the ferrite plate overlapping with the area which accommodates electronic components, also see SUGIYAMA 

As per claim 16, SUGIYAMA and AHN disclose the wireless charging pad of claim 14 as discussed above, wherein the coil is disposed at the first layer (See SUGIYAMA, Fig.3, Item#242 and Par.61, disclose a coil around the ferrite plate comprising ferrite cores 246).

As per claim 17, SUGIYAMA and AHN disclose the wireless charging pad of claim 16, wherein the electronic component is disposed at the second layer, and wherein the electronic component comprises at least one of a converter, an inverter, a rectifier, or a resonance tank (See AHN, Fig.2, Items# L and C1-C2, disclose a resonance tank between the ferrite layers 110).

As per claim 18-19, SUGIYAMA and AHN disclose the wireless charging pad of claim 14 as discussed above, wherein the second ferrite plate comprises a plurality of sub-magnetic bodies, and wherein the coil comprises a lead-in wire and a lead-out wire that are disposed in a gap defined between the plurality of sub-magnetic bodies (See SUGIYAMA, Fig.3, Item#242 and Par.61, disclose a coil around the ferrite plate comprising ferrite cores 246, also see Fig.1, discloses a lead in wire to connect the input of the power transmission unit and a lead out wire, also see AHN, Fig.4, discloses a lead in terminal 131 and a lead out terminal 132).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIYAMA in view of YUASA and in further view of HWANG (US 2019/0221353 A1, hereinafter HWANG).

HWANG discloses a wireless power transmission for a device comprising a heat radiating plate disposed vertically below the ferrite plate (See Fig.3, Item#120 and Pars.100-101, disclose a heat radiating plate which comprise an aluminum plate).
SUGIYAMA, YUASA and HWANG are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SUGIYAMA and YUASA with that of HWANG by adding an aluminum plate below the ferrite plate for the benefit of eliminating heat generated inside the charge transmitting device.
Claims 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIYAMA in view of YUASA and in further view of AHN.
As per claim 7, SUGIYAMA and YUASA disclose the wireless charging pad of claim 1 as discussed above, However SUGIYAMA and YUASA do not disclose wherein the ferrite plate comprises a plurality of ferrite plates, and wherein the flat type capacitor is disposed between any two of the plurality of ferrite plates.
AHN discloses a multi-layer electronic component comprising a plurality of ferrite plates (See Fig.2, Items#111 and Par.31, disclose a plurality of magnetic layers, also see Pars.39 and 54, discloses the magnetic layers could be made from ferrite) and wherein the flat type 
SUGIYAMA, YUASA and AHN are analogous art since they all deal with electronic components structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention SUGIYAMA and YUASA with that of AHN by replacing the single ferrite layer with a multi-layered structure for the benefit of enhancing the electromagnetic induction properties of the charging coil.	
As per claim 8, SUGIYAMA, YUASA and AHN disclose the wireless charging pad of claim 7 as discussed above, wherein the flat type capacitor comprises:
a first capacitor connected electrically in series with the coil (See AHN, Fig.4, Item#C1 and coil attached to 131 terminal); and
a second capacitor connected electrically in series with the first capacitor (See AHN, Fig.4, Item#C2).

As per claim 9, SUGIYAMA, YUASA and AHN disclose the wireless charging pad of claim 7 as discussed above, wherein the coil comprises a plurality of sub-coils, wherein the flat type capacitor comprises a plurality of capacitors, and wherein the plurality of sub-coils and the plurality of capacitors are alternately connected electrically in series in which one capacitor of the plurality of capacitors is connected between two sub-coils of the plurality of sub-coils (See AHN, Fig.4, Items: C1-C2 and plurality of sub coils). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the 

As per claim 10, SUGIYAMA, YUASA and AHN disclose the wireless charging pad of claim 7 as discussed above, however SUGIYAMA, YUASA and AHN  do not explicitly disclose wherein each of the plurality of ferrite plates has: two straight sides, each straight side extending from a first end to a second end; a first arc side that connects the first ends of the two straight sides and that has a first radius of curvature; and a second arc side that connects the second ends of the two straight sides and that has a second radius of curvature greater than the first radius of curvature. However AHN discloses a plurality of ferrite layers that are connected to each other through vias (See Pars.14, 17 and 54) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SUGIYAMA, YUASA and AHN such that the layers are connected to one another via a curved ending extending from one layer to another for the benefit of simplifying the manufacturing process.

As per claim 5, SUGIYAMA and YUASA disclose the wireless charging pad of claim 4 as discussed above, however SUGIYAMA and YUASA do not disclose wherein the flat type capacitor comprises: a first capacitor that is connected electrically in series with the coil by the first wire; and a second capacitor that is connected electrically in series with the first capacitor and that is connected with the external device by the second wire.

SUGIYAMA, YUASA and AHN are analogous art since they all deal with electronic components structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SUGIYAMA and YUASA with that of AHN by trying different connections between the coils and capacitors for the benefit of improving the transmission properties and charging efficiency of the charge transmission device.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIYAMA in view of AHN and in further view of YUASA.
As per claim 20, SUGIYAMA and AHN disclose the wireless charging pad of claim 11 as discussed above, however SUGIYAMA and AHN do not disclose further comprising an insulator disposed between the first ferrite plate and the coil.
YUASA discloses a wireless power charging unit comprising a flat type capacitor connected to a transmission coil; an insulation sheet disposed above flat type capacitor (See YUASA, Fig.2, Item#215, discloses an insulation sheet between the ferrite plate 214 and the capacitor 12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SUGIYAMA and AHN with that of YUASA by adding the insulating sheet between the ferrite plate and the coil for the benefit of shielding the coil from other elements of the charging pad. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AHMED H OMAR/         Examiner, Art Unit 2859     

/EDWARD TSO/         Primary Examiner, Art Unit 2859